 


114 HRES 272 EH: 
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 272 
In the House of Representatives, U. S.,

May 19, 2015
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Financial Services:Mr. Emmer of Minnesota.

Committee on Foreign Affairs:Mr. Donovan. Committee on Homeland Security:Mr. Donovan.

 
 
Karen L. Haas,Clerk.
